Citation Nr: 1109771	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-00 055A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Greater Los Angeles Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 22, 2008, to November 13, 2008, at the University of California at Los Angeles (UCLA) Medical Center, Sherman Oaks Hospital, Grossman Medical Group, and from other private care providers.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1990.  

This appeal to the Board of Veterans' Appeals (Board) is from January and February 2009 decisions of the Department of Veterans Affairs (VA) Greater Los Angeles Health Care System.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).

As support for this claim, however, the Veteran testified at a hearing at the RO in Los Angeles in June 2010 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  

The Board is remanding the claim for further development and consideration.


REMAND

The medical and other records in the file indicate the Veteran was attempting to light a furnace on October 22, 2008 when a flash occurred causing severe burns to his face and upper and lower extremities.  He initially was taken to UCLA's hospital, where he was intubated, and then transferred to Grossman Burn Center, where he was admitted for emergency treatment.  A discharge summary from Sherman Oaks Hospital, which apparently is affiliated with the Grossman Burn Center, shows he was ultimately discharged on November 12, 2008, after receiving extensive therapy for his burns.

The medical reimbursement claim process was initiated in November 2008 by Sherman Oaks Hospital and its billing provider, the Grossman Medical Group.  The Veteran has pursued this ensuing appeal, indicating during his June 2010 hearing that his outstanding medical bills total about $130,000.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  

When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for:  (a) an adjudicated 
service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a) (2010).  

Here, there is just one service-connected disability, the residuals of a thigh muscle injury, rated as 10-percent disabling.  And the Veteran does not contend, nor does the evidence in the file suggests, that the treatment in question he received in October and November 2008 was for this service-connected disability.  Rather, as mentioned, this emergency treatment was instead the result of an unfortunate accident.  There also is no indication he is participating in a Chapter 31 vocational rehabilitation program.  This necessarily precludes the possibility of payment or reimbursement of these unpaid medical expenses under the statutory authority of 38 U.S.C.A. § 1728.  

Consequently, the only possible means to payment or reimbursement of these unauthorized medical expenses is by way of 38 U.S.C.A. § 1725, which pertains to treatment of disabilities that are not service connected pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  According to 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  

To be eligible for payment or reimbursement under this alternative statute, the treatment must satisfy all of the conditions set forth in the regulatory provisions in 38 C.F.R. § 17.1002, as follows:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);


(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as failure to submit a bill or medical records within specified time limits or failure to exhaust appeals of the denial of payment); 


(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met].

In testimony during his June 2010 hearing, the Veteran contended he satisfies all of these requirements, so not just some of them, entitling him to payment or reimbursement of the unauthorized medical expenses in question.  In particular, aside from needing emergency treatment because his several burns were severe, he indicated that he had regularly received VA treatment services for many years, including at the VA facility in Sepulveda, California.  Indeed, he asserted that he had gone for treatment at the Sepulveda Vet Center in Sepulveda, California, at least 26 months prior to needing the emergency treatment in question for his burns.  See personal hearing transcript at page 4.  

Additional development of the claim therefore is needed before deciding the appeal.  The claim was denied because the AOJ determined that, at the time of his emergency treatment at issue in October and November 2008, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 
24-month period immediately preceding the furnishing of that emergency treatment.  38 C.F.R. § 17.1002(e) (2010).  But, as mentioned, he is disputing this notion.  Quite significantly, there may be outstanding VA treatment records supporting this assertion that he had received the VA treatment within this time indicated.

VA's duty to assist includes obtaining relevant records from a Federal department or agency, if available.  38 C.F.R. § 3.159(c)(2) (2010).  The November 2009 Statement of the Case (SOC) does not specify the basis of the AOJ's conclusion that the Veteran did not receive VA treatment within 24 months of the October 2008 burn injuries and subsequent emergency treatment.  Indeed, it does not appear that his VA medical records have been officially requested, especially from the Sepulveda Vet Center, let alone other nearby VA facilities at which he might have obtained VA medical treatment in the 24 months preceding the emergency treatment in question.  Because these records may be highly pertinent to this appeal, an attempt to obtain them should be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

So, on remand, the AOJ or Appeals Management Center (AMC) must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also must be apprised of these efforts and notified of any inability to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Ask the Veteran to assist in the search for his VA treatment records during the 24-26 months immediately preceding his emergency treatment in October and November 2008 by specifying the dates, locations, and providers of this treatment at VA facilities.  After allowing an appropriate time for response, contact all facilities he identifies, including especially the Sepulveda Vet Center in Sepulveda, California, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Then readjudicate the Veteran's claim in light of all additional evidence obtained.  If the claim continues to be denied, send him a Supplemental SOC (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


